Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-9, 12, 15 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hiramatsu (US 2022/0181918)
	With respect to claims 1, 12, 15 and 18 Hiramatsu teaches a wireless power feeding system (see Fig. 2-3) comprising: a power transmission apparatus (201) configured to transmit predetermined transmission power; and a power reception apparatus (101) configured to receive the transmission power and generate input voltage (voltage output of 205 or 203) according to the transmission power, wherein the power transmission apparatus includes a power transmission control unit (301) configured to control an amount of the transmission power, the power transmission control unit is configured to receive a modulation signal (see 306 paragraph 0046) from the power reception apparatus, and to reduce (paragraph 0094) the transmission power in a case where the modulation signal is not received  for a predetermined period (timeout occurs) after receiving the previous (paragraph 0093-94) modulation signal, and the power transmission apparatus and the power reception apparatus are configured to control the input voltage to be larger than a predetermined first threshold (minimum value) and below a second threshold (maximum value paragraph 0104) which is larger than the first threshold.
	With respect to claim 2 Hiramatsu teaches the power reception apparatus includes: a charging unit (211) configured to charge with a charging current according to the input voltage; and a power reception control unit (201) configured to control an amount of the charging current.  
	With respect to claim 3 Hiramatsu teaches the power reception control unit is configured to reduce the charging current (switch off) in a case where the input voltage is equal to or smaller than the first threshold (when no TX unit is present).  
	With respect to claim 4 Hiramatsu teaches the power reception control unit is configured to increase (increase to high power transmission) the charging current in a case where the input voltage is larger than the first threshold, and where the charging current is below a target value (maximum value). 
	With respect to claim 7 Hiramatsu teaches increasing (from minimum threshold to non-fast charging) the charging current in a case where the input voltage is equal to or larger than a third threshold which is larger than the first threshold.  
With respect to claim 8 Hiramatsu teaches at least one of the first threshold or the third threshold is set according to a voltage value of a power storage unit to be charged by the power reception apparatus (minimum voltage acceptable to charge the battery).  
	With respect to claim  9 Hiramatsu teaches the power transmission control unit is configured to receive a modulation signal (in band communication signal) from the power reception apparatus, and to increase the transmission power (high power / fast charging) in a case where a charging current of the power reception apparatus is below a target value and where the input voltage is below the second threshold.  


Allowable Subject Matter
Claims 5-6, 10-11, 13-14, 16-17 and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With respect to claim  5-6, 10-11 and 13-14 Hiramatsu teaches the known use of inband communication (paragraph 0030) however does not teach communication between the power transmission apparatus and the power reception apparatus is performed at each communication period, the power reception control unit includes a power reception side timing adjustment unit configured to adjust timing to control the charging current, and the power reception side timing adjustment unit is configured to wait for the communication period to elapse after adjusting the charging current, before performing the next adjustment of the charging current. At least this further limitation is not taught or rendered obvious by the prior art of record.
	With respect to claims 16-17 and 19-20 Hiramatsu teaches the known use of inband communication (paragraph 0030) however does not teach adjusting, by a power transmission side timing adjustment unit, timing to control the transmission power; and waiting for a communication period to elapse after adjusting the transmission power, before performing the next adjustment of the transmission power by the power transmission side timing adjustment unit. At least this further limitation is not taught or rendered obvious by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836